Citation Nr: 1022472	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), anxiety, depression, dysthymia, and an 
adjustment disorder.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as breathing, throat and esophagus 
problems, to include as secondary to herbicide exposure


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1973. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran testified before the undersigned in October 2009.  
A transcript of the hearing is of record.  At the Veteran's 
request, the undersigned held the record open for 30 days in 
order to give him an opportunity to submit additional 
evidence.  The Veteran submitted additional evidence with 
waiver of RO consideration.

In the above-mentioned August 2007 rating decision, the RO 
denied a claim of entitlement to service connection for 
stomach problems.  The Veteran filed a February 2008 notice 
of disagreement indicating that he wished to appeal this 
issue and the RO issued a September 2008 statement of the 
case (SOC).  An appeal was not perfected as to this issue.  
Therefore, that issue is not before the Board.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

With respect to the Veteran's service connection claim for 
PTSD, the Board acknowledges that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Although the records in the file fail to demonstrate a 
diagnosis of PTSD, diagnoses of recurrent major depression, 
dysthymia, depression, anxiety, and an adjustment disorder 
have been made.  Thus, although the Veteran's psychiatric 
claim was originally adjudicated only with respect to PTSD, 
under Clemons it can be broadened to include a claim for any 
acquired psychiatric disorder.  As such the Veteran's claim 
has been recharacterized on the title page of this decision.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  Asthma and Barrett's Esophagus are not recognized by VA 
as causally related to exposure to herbicide agents used in 
Vietnam.  

3.  The competent medical evidence of record fails to 
establish that a chronic respiratory disorder manifested in 
service or is otherwise related to active duty.  


CONCLUSION OF LAW

A respiratory disorder, claimed as breathing, throat and 
esophagus problems was not incurred in or aggravated by 
active duty service, nor may the disorder be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  And he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned in October 2009.  

The Board acknowledges, however, that a VA medical 
examination was not provided with regard to the issue of 
entitlement to service connection for a respiratory disorder, 
nor was a VA medical opinion obtained to determine the nature 
and etiology of his complaints.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, 
the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the Veteran, in which case an 
examination may not be required).  

The Board concludes an examination is not needed in this 
case.  Although the Veteran's service treatment records are 
unavailable, he testified at his October 2009 BVA hearing 
that he did not have any problems with respiratory issues in 
service.  See Transcript (T) page 5.  Additionally, as 
discussed in greater detail below, the Veteran denies 
chronicity or continuity of symptomatology since service 
discharge.  Rather, when he filed his claim in March 2007, he 
indicated that his respiratory disorder began around 2002.  
He also testified that no physician had ever related his 
various respiratory disorders to his active service.  Thus, 
given the absence of identified symptomatology for many years 
after separation, and no competent evidence of a nexus 
between service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution. 

The Board notes that the Veteran's service treatment records 
have been deemed missing.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Because of missing records, the 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).


The Veteran first applied for service connection in March 
2007.  In July 2007, the RO requested that the National 
Personnel Records Center ('NPRC') obtain the Veteran's 
service treatment records.  In August 2007, the NPRC 
responded that it had previously furnished the Veteran's 
service treatment records to the RO in Muskogee, Oklahoma on 
November 30, 1989. 

The RO informed the Veteran, in a letter dated August 2008, 
of the unavailability of his service treatment records and 
requested that he submit any service treatment records in his 
possession (the Veteran had previously been informed that he 
could submit other forms of evidence in the May 2007 VCAA 
notice letter).  The claims folder indicates that neither the 
Veteran, nor his representative, responded to that letter.  
As such, the Board finds that the RO has satisfied its duty 
to assist in obtaining the Veteran's in-service personnel 
records to the extent possible under the circumstances.

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board will first address the Veteran's contentions that 
his respiratory disorder is due to his exposure to herbicides 
during his active service in Vietnam.  In this regard, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6) (2009).  
  
His records establish that he had active service in the 
Republic of Vietnam within the presumptive period specified 
above.  As such, it is presumed that the Veteran was exposed 
to an herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).     

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include AL amyloidosis, 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The Veteran testified at his October 2009 BVA hearing that he 
had not been diagnosed with cancer of the lungs, trachea or 
larynx.  The Veteran has been diagnosed with asthma and 
Barrett's Esophagus.  However, these disorders are not among 
those listed under 38 C.F.R. § 3.309(e) as such, an award of 
presumptive service connection based on herbicide exposure is 
not warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the evidence does not show a causal 
relationship between the claimed disorder and in-service 
herbicide exposure or to any other incident of active 
service, as will be discussed below. 

As previously mentioned, the Veteran's service treatment 
records are unavailable for review.  However, the Veteran 
testified at his October 2009 BVA hearing that he did not 
have any respiratory problems in service, and that Barrett's 
Esophagus was diagnosed 2-3 years prior. See Transcript page 
5.  Therefore, a chronic respiratory disorder to include 
breathing, throat and esophagus problems was not demonstrated 
in service.


	Next, post-service evidence does not reflect symptomatology 
associated with his respiratory function, to include 
breathing, throat and esophagus problems, until 1989, over 15 
years following separation from service.   The Veteran does 
not argue to the contrary.  Rather, the Veteran denied 
specifically experiencing respiratory problems in service at 
his October 2009 BVA hearing.  He additionally stated that he 
was not diagnosed with Barrett's Esophagus until 2006 or so.  
Further, when he filed his claim in March 2007, he indicated 
that his respiratory disorder began in 2002.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.
	
	The Board also emphasizes the multi-year gap between 
discharge from active duty service (1973) and initial 
reported symptoms related to a respiratory disorder in 
approximately 1989 (over a 15-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  
	
	Further, at a December 1989 VA treatment visit, the first 
which documents respiratory symptomatology, consisting of 
complaints of a sore throat and cough, the Veteran reported 
his symptomatology was related to Toulene solvent exposure 
rather than an incident of service.  His silence, when 
otherwise reporting his past medical history constitutes 
negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's respiratory disorder, to include breathing, throat 
and esophagus problems, despite his contentions to the 
contrary.  No medical professional has established a 
relationship between this disorder and active duty.   Indeed, 
the Veteran testified that no physician had ever expressed an 
opinion that related his respiratory disorders to his active 
service, to include his presumed exposure to Agent Orange 
(herbicides agents).  The record was held open for 30-days to 
provide him the opportunity to secure such an opinion; but, 
to date, no such opinion has been received.

	The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed respiratory 
disorder and active duty service.  The Board reiterates that 
he is competent to report symptoms as they come to him 
through his senses.  However, a respiratory disorder, to 
include asthma or Barrett's Esophagus is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal.  Here, the Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").
  
In sum, the evidence does not support a grant of service 
connection for a respiratory disorder, to include breathing, 
throat and esophagus problems.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a respiratory disorder, claimed as 
breathing, throat and esophagus problems, to include as 
secondary to herbicide exposure, is denied.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty to 
assist also includes a duty to provide a medical examination 
or obtain a medical opinion when it is deemed necessary to 
make a decision on the claim. 

The Board has reviewed a July 2007 VA medical examination 
undertaken to address the Veteran's psychiatric claim.  
However, the Board finds that the medical examination does 
not contain sufficient detail to decide the claim on appeal.  
Significantly, although the VA examiner diagnosed the Veteran 
with a primary diagnosis of recurrent major depressive 
disorder, an etiological opinion was not rendered with 
respect to this primary diagnosis.

As previously noted, the Veteran's service treatment records 
have been determined to be unavailable.  Post-service 
treatment records reveal that the Veteran has been diagnosed 
with recurrent major depression (February 1998, VA treatment 
record), dysthymia (March 1997, VA treatment record), 
depression (October 1990, VA treatment record), anxiety (July 
1991, VA treatment record), and an adjustment disorder 
(August 1990, VA treatment record); a diagnosis of PTSD is 
not of record. 

The Board has considered a March 1997 VA outpatient 
psychiatry progress note.  In the assessment/diagnosis 
section of the report the treating practitioner stated 
"probably some trauma-exposure-related symptoms but not at a 
threshold level of frequency or intensity to meet full 
criteria for PTSD.  Appears depressed and mildly anxious."  
The treating physician continued stating that "given 
patient's history of exposure to toluene, there may be reason 
to suspect neurotoxin induced cognitive deficits interacting 
with . . . mild anxiety secondary to trauma exposure in 
Vietnam."

The Board finds the March 1997 VA treating practitioner's 
statement is an "indication" that his disorder may be 
associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  
Further, the examiner's conclusion is speculative in nature.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Thus, although the Veteran has a current psychiatric 
disorder, the etiology is unclear.  The Board finds this is a 
medical question outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, an examination is 
required to determine the etiology of his acquired 
psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his psychiatric disorder and 
active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability of greater) that any 
current acquired psychiatric disorder had 
its onset in service or is otherwise 
causally related to service.   If a 
diagnosis of PTSD is rendered, the 
examiner should identify the stressor(s) 
that have caused the Veteran's PTSD.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, the 
examiner should so state and provide 
supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


